              Case 2:20-cv-01065-MJP Document 15 Filed 11/13/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          CAPSTONE TRAINING LLC,                         CASE NO. C20-1065 MJP

11                                Plaintiff,               ORDER DENYING MOTION TO
                                                           REMAND
12                 v.

13          AMERICAN FAMILY INSURANCE
            CO., et al.,
14
                                  Defendants.
15

16
            THIS MATTER comes before the Court on Plaintiff’s Motion to Remand and upon the
17
     Court’s Order to Show Cause Why This Matter Should not be Remanded. (Dkt. Nos. 5, 12.)
18
     Having read the Motion, the Response to the Motion (Dkt. No. 6), the Reply (Dkt. No. 8),
19
     Defendant’s Response to the Court’s Order to Show Cause (Dkt. No. 13), and all related papers,
20
     the Court DENIES Plaintiff’s Motion to Remand.
21
            As discussed in the Order to Show Cause, the Parties dispute whether Defendant’s
22
     removal of this action from King County Superior Court on July 10, 2020 was timely. The
23
     thirty-day deadline for removal begins to run once the insurer receives the summons and
24


     ORDER DENYING MOTION TO REMAND - 1
              Case 2:20-cv-01065-MJP Document 15 Filed 11/13/20 Page 2 of 3




 1   complaint from the Office of the Insurance Commissioner. Anderson v. State Farm Mut. Auto.

 2   Ins. Co., 917 F.3d 1126, 1129-30 (9th Cir. 2019).

 3          In support of its Removal Notice, Defendants attached a form listing June 11, 2020 as the

 4   date Defendant’s registered agent, Corporation Service Company (“CSC”), was served by the

 5   Insurance Commissioner. (Dkt. No. 1, Ex. 12 at 1.) Because Plaintiff challenged this document,

 6   noting that it is not signed or authenticated by someone at CSC who received the summons and

 7   complaint, the Court issued an Order to Show Cause, requiring Defendant to provide additional

 8   evidence that service occurred on June 11. (Dkt. No. 8 at 2.) Defendant has now done so,

 9   providing a declaration from Steve Kirvan, an Associate Paralegal in the Legal Department of

10   CSC, who states:

11          On June 11, 2020, CSC’s Washington office received, via certified mail, tracking
            number 7019 0700 0002 0789 5669, from the Office of the Insurance
12          Commissioner, a Summons, Complaint, and Plaintiff’s First Interrogatories and
            Requests for Production to Defendant American Family in the matter of Capstone
13
            Training, LLC v. American Family Insurance Company et al., Case No. 20-2-
14          09341-6 SEA in the Superior Court of [t]he State of Washington for the County of
            King (“the Capstone complaint”).
15
     (Dkt. No. 14, Ex. E, ¶ 8.) The June 11, 2020 date of service fits with the timeline suggested by
16
     the Certified Mail envelope sent from the Office of the Insurance Commissioner to CSC, which
17
     is date stamped June 8, 2020. (Dkt. No. 1, Ex. 12.) Additionally, Plaintiff’s counsel received
18
     notice from the Office of the Insurance Commissioner that service had been accepted on June 11,
19
     2020, the same day CSC received the Summons and Complaint. (Dkt. No. 14, Ex. D.) The
20
     Court finds that Defendant has met its burden of establishing that CSC received the complaint
21
     and summons on June 11, 2020 and that Defendant’s July 10, 2020 Notice of Removal was
22
     therefore timely. Accordingly, the Court DENIES Plaintiff’s Motion to Remand.
23

24


     ORDER DENYING MOTION TO REMAND - 2
             Case 2:20-cv-01065-MJP Document 15 Filed 11/13/20 Page 3 of 3




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated November 13, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO REMAND - 3
